From the facts as pleaded and admitted in the demurrer, it appears that the defendants in error, Muno and Bowes, prior to the erection of the state, were licensed as retail *Page 430 
liquor dealers, at Clinton, Oklahoma Territory, but that the defendant in error, Jeff Stanford, though not such licensee, with them as a silent member of such firm, conducted such retail liquor establishment. Under such license said Muno and Bowes were authorized to retail liquor, but said Stanford was not.
The plaintiffs having sold such liquors to the defendants for the purpose of being retailed, with the evident knowledge that such liquors would be sold contrary to law, the contract being against public policy, no recovery could be had thereon. Therefore the separate demurrer of each of the defendants was properly sustained. Stanard v. Sampson et ux., 23 Okla. 13,99 P. 796; Citizens National Bank of Chickasha v. Mitchell etal., 24 Okla. 488, 103 P. 720; Ruemmeli v. Cravens,13 Okla. 342, 74 P. 908; Bass v. Smith et al., 12 Okla. 485,71 P. 628; Garst v. Love et at., 6 Okla. 46, 55 P. 19; Kelly v.Courter et al., 1 Okla. 277, 30 P. 372; Bowman et al. v.Phillips et al., 41 Kan. 364, 21 P. 230, 3 L. R. A. 631, 13 Am. St. Rep. 292.
The judgment of the lower court is affirmed.
All the Justices concur.